Exhibit 21 Affiliates and Subsidiaries of Integrys Energy Group, Inc. December 31, 2009 INTEGRYS ENERGY GROUP, INC.+ * Wisconsin Public Service Corporation+ WPS Leasing, Inc.+ Wisconsin Valley Improvement Company (27.1% ownership) + Wisconsin River Power Company (50% ownership)+ WPS Investments, LLC (approximately 12.77% ownership)+ American Transmission Company LLC (approximately 34.07% ownership)+ ATC Management Inc. (32.11% ownership of Class A Shares, 20% ownership of Class B Shares)+ WPS Investments, LLC (approximately 84.51% ownership)+ American Transmission Company LLC (approximately 34.07% ownership)+ Michigan Gas Utilities Corporation++ Minnesota Energy Resources Corporation++ Integrys Business Support, LLC++ WPS Visions, Inc.+ Badger Energy Services, LLC (12.50% ownership)+ Integrys Energy Services, Inc.+ Integrys Energy Services – Natural Gas, LLC++ Integrys Energy Services – Electric, LLC++ Quest Energy, LLC+++ Integrys Energy Services of Canada Corp. (formed under Canadian law) Integrys Energy Services of New York, Inc.+++++ Integrys Energy Services of Texas, LP+++++ (99% ownership) Integrys Energy Services of Texas, LP+++++ (1% ownership) PERC Holdings, LLC++ WPS Power Development, LLC+ PDI Stoneman, Inc.+ Winnebago Energy Center, LLC++ WPS Canada Generation, Inc.+ WPS New England Generation, Inc.+ Wisconsin Woodgas LLC+ Wisconsin Energy Operations LLC (49% ownership)+ ECO Coal Pelletization #12 LLC++ Sunbury Holdings, LLC++ WPS Westwood Generation, LLC++ WPS Empire State, Inc.+++++ WPS Beaver Falls Generation, LLC++ WPS Syracuse Generation, LLC++ Combined Locks Energy Center, LLC+ Peoples Natural Gas Liquids, LLC++ Solar Hold 2008-1, LLC++ Soltage-MAZ 700 Tinton Falls, LLC++ (99% ownership) Soltage-ADC 630 Jamesburg, LLC++(99% ownership) Soltage-PLG 500 Millford, LLC++(99% ownership) Solar Hold 2008-2, LLC++ Solar Man, LLC++ Sun Devil Solar LLC++ Solar Star California II, LLC++ Solar Star New Jersey, I, LLC++ Crimson Solar, LLC++ Solar Star New Jersey, II, LLC++ Solar Star TM2, LLC++ LGS Renewables, I, LC+++++ (50% ownership) Affiliates and Subsidiaries of Integrys Energy Group, Inc. December 31, 2009 INTEGRYS ENERGY GROUP, INC.+* Peoples Energy Corporation++++ The Peoples Gas Light and Coke Company++++ Peoples Gas Neighborhood Development Corporation++++ North Shore Gas Company++++ Peoples Energy Resources Company, LLC++ Peoples District Energy Corporation++++ Peoples Energy Ventures, LLC++ Peoples Energy Home Services, LLC++ Peoples Energy Neighborhood Development, LLC++ Peoples Technology, LLC++ Upper Peninsula Power Company+++ WPS Investments, LLC (approximately 2.72 ownership)+ American Transmission Company LLC (approximately 34.07% ownership)+ ATC Management Inc. (1.96% ownership)+ Penvest, Inc.+++ * Integrys Energy Group, Inc. is the parent holding company.All affiliated companies listed are 100% owned except asnoted otherwise.All affiliates are currently active, with the exception of Wisconsin Woodgas, LLC;Wisconsin Energy Operations LLC; ECO Coal Pelletization #12, LLC;PDI Stoneman, Inc.; Peoples Energy Ventures, LLC; and Peoples District Energy Corporation. + Formed under Wisconsin law. ++ Formed under Delaware law. +++ Formed under Michigan law. ++++ Formed under Illinois law. +++++ Formed under Texas law. +++++ Formed under New York law.
